Citation Nr: 0201081	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  98-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 until June 
1976.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  In an unappealed August 1982 rating decision, the RO 
denied service connection for a nervous condition.

2.  The evidence added to the record subsequent to the August 
1982 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision denying entitlement to 
service connection for a nervous condition, is final.  
38 U.S.C.A. §§ 7105, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 20.302, 
20.1104 (2001).  

2.  The evidence received subsequent to the August 1982 
rating decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder have not been 
met.  38 U.S.C.A. §§ 5108, 5103A, 5107(b), 7105 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder (earlier characterized as a nervous 
condition) on the basis that he has submitted new and 
material evidence.  The veteran's claim of service connection 
for this disorder was first considered and denied by the RO 
in August 1982.  The veteran did not appeal this decision, 
and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
In October 1997, the veteran requested that his claim be 
reopened.  The RO denied the veteran's request to reopen his 
claim by rating decision in October 1997, on the basis that 
no new and material evidence had been presented.  The veteran 
disagreed with that decision and initiated this appeal.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in October 1998, and 
supplemental statements of the case issued in July 1999, 
August 1999, and May 2000.  The RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  A May 1976 psychiatric 
diagnosis from the navy is of record, along with VA 
outpatient treatment reports from 1978.  Additionally, the 
Board observes that the veteran was afforded a VA examination 
in January 1998 in connection with his claim.  Moreover, the 
evidence associated with the claims file includes medical 
records and treatment reports from University Hospital and 
Clinics and Mid-Missouri Health Center.  Finally, transcripts 
of the veteran's hearing before the RO in November 1998 and 
of his September 2001 hearing before the undersigned are of 
record.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
Based on the foregoing, the Board finds that the requirements 
under the VCAA (as pertains to this case) have been satisfied 
and that this case is ready for further appellate review on 
the merits.

For the reasons discussed below, the Board finds that the 
veteran has failed to produce new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a respiratory disorder.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  The evidence missing 
at the time of the August 1982 rating decision was medical 
evidence to show that either that the veteran's acquired 
psychiatric disorder was incurred or aggravated during active 
service, or that the disorder was manifest to a degree of 10 
percent or more within one year following service.  While 
additional documents have been associated with the file 
subsequent to the RO's August 1982 rating decision, the 
record still does not contain any such evidence.  Therefore, 
the evidence presented by the veteran is not so significant 
that it must be considered in order to fairly decide the 
merits of the appeal.

The evidence considered by the RO at the time of the August 
1982 rating decision consisted of the veteran's service 
medical records, and VA treatment reports dated 1978 and 
1981.  This evidence showed that the veteran was evaluated 
during service, in May 1976, and was given a diagnosis of 
passive defiant/immature personality disorder.  It was 
recommended that the veteran be discharged by reason of 
unsuitability.  The evidence did not demonstrate any mental 
illness, thought disorder or psychosis during service, nor 
was such shown within one year following separation from 
service.  Upon considering these documents, the RO determined 
that this evidence failed to support the veteran's claim that 
his nervous condition (now characterized as acquired 
psychiatric disorders) was causally related to service, or 
that the condition became manifest within the applicable 
presumptive period.

The evidence associated with the claims file subsequent to 
the August 1982 rating decision includes records of VA 
hospitalization dated 1978.  While this treatment predated 
the last final decision in August 1982, it does not appear to 
have been at the RO's disposal at that time, and therefore 
this evidence will be treated as "new" within the meaning 
of 38 C.F.R. § 3.156(a).  The evidence newly associated with 
the claims file since August 1982 also consists of private 
treatment records from the Mid-Missouri Health Center, dated 
May 1982 until December 1995, and from University Hospital 
and Clinics, dated October 1997 through February 1999.  A 
report of the veteran's VA examination in January 1998 has 
also been added to the record.  Additionally, the evidence of 
record subsequent to the August 1982 rating decision contains 
transcripts of the veteran's hearing before the RO in 
November 1998 and of his September 2001 hearing before the 
undersigned.  Finally, the veteran recently submitted records 
of VA hospitalization that occurred in 1978.  While this 
treatment predated the last final decision in August 1982, it 
does not appear to have been at the RO's disposal at that 
time, and therefore this evidence will be treated as "new" 
within the meaning of 38 C.F.R. § 3.156(a).

The record of VA hospitalization in 1978 revealed unusual 
behavior by the veteran, as reported by family members and a 
neighbor.  The veteran arrived at the hospital in a severely 
disorganized state, and was found to be psychotic, with 
hallucinations and posturing.  Drug abuse was suspected, but 
drug tests were negative, and the veteran exhibited no signs 
of drug withdrawal.  He was assessed to have an undiagnosed 
psychotic condition.  Later entries revealed further 
diagnoses of acute schizophrenia manic depression, and acute 
psychosis.  The medical examiner did not state that these 
conditions had any relation to the veteran's service.  

The treatment reports from the Mid-Missouri Health center 
reveal the veteran's symptomatology over the course of his 
treatment there, beginning in May 1982.  His initial 
symptomatology in May 1982 included increased agitation, 
auditory hallucinations, and paranoid ideations.  The 
treatment reports reflect an improved mood and lessened 
hyperactivity with medication.  A review of these records 
indicates occasional setbacks and multiple diagnoses of a 
bipolar disorder, but a more detailed discussion of the 
veteran's symptomatology and diagnoses is only useful to the 
extent it can be shown to relate to service.  The treatment 
reports contained no medical opinion that the veteran's 
present disorders had any relation to service, or that his 
disorder was manifest within a year following his separation 
from service.  

The evidence associated with the claims file subsequent to 
the August 1982 rating decision also contains treatment 
reports from University Hospital and Clinics.  This evidence 
reveals the veteran's complaints of sleep disorders and 
abnormal behavior.  He was noted to have a thought disorder, 
characterized by rambling tangential speech and paranoid 
thoughts.  Irritability was also noted.  These records show a 
diagnosis of manic-depression dating back to 1980, and also 
reveal several diagnoses of a bipolar disorder, Axis I.  
However, these records do not contain any medical opinion 
establishing a nexus between the veteran's present 
psychiatric disorder and his active service.    

In January 1998, the veteran was examined by the VA.  The 
veteran's complaints included sleep disturbances, impulsive 
behavior, disorientation, confusion and poor concentration.  
The veteran was diagnosed with bipolar type I, currently in 
remission, but the examiner did not state that this disorder 
was casually related to service.     

Subsequent to the August 1982 rating decision denying service 
connection for a nervous condition, the transcripts of two 
hearings have been associated with the claims file.  The 
first of these hearings occurred before the RO in November 
1998.  At the hearing, the veteran's wife testified that, to 
her knowledge, the veteran had no psychiatric difficulties 
before entering service.  The veteran testified that his 
problems began less than a year after entering service.  
While at first very enthused about service, the veteran 
reported that he began to have problems functioning.  The 
veteran stated that he went to the mental hospital to discuss 
his problems, particularly his fear of being shot at.  This 
fear stemmed from a target range exercise.  The veteran 
described his state as hallucinogenic at the time he visited 
the mental hospital, though he clarified that he was not 
actually under the influence of drugs or alcohol.  The 
veteran stated that he realized a discharge was the outcome 
he desired.  

The veteran's testimony at the November 1998 hearing next 
addressed the period following discharge.  He stated that he 
was hospitalized at Mid-Missouri Health Center.  The veteran 
commented that this hospitalization occurred just slightly 
more than one year after his discharge.  It was noted during 
the hearing that the record reflected no treatment at Mid-
Missouri Health Center until 1982, much greater than a year 
following discharge.  Given this discrepancy with the 
veteran's testimony, the Hearing Officer asked the veteran's 
representative to fill out a release form, so that any 
missing documents could be obtained and associated with the 
file.  Evidence in the file indicates that a search for such 
records was made, but that such search failed to establish 
treatment within one year following service.

The veteran and his wife also gave testimony in September 
2001, at a hearing before the undersigned.  While much of the 
testimony given at this time was addressed at the prior 
hearing described above, the history and nature of the 
veteran's condition was described in more detail at this more 
recent hearing.  One event that was elaborated upon was the 
incident at the firing range, cited by the veteran as the 
start of his psychiatric problems.  The veteran explained 
that he was instructed to fire the gun and recalls not 
wanting to follow the order.  He stated that he had no 
recollection of firing his weapon, though he assumed that he 
must have done so.  The event was described by the veteran as 
being a realization of a life-and-death situation.  He noted 
that the exercise on the firing range seemed real to him, and 
he was bothered by this.  The veteran stated that from that 
point on he had problems with authority and would disobey 
orders.  He reported that he wouldn't salute his superiors 
and that he would not finish tasks assigned to him.  The 
veteran stated that his behavior was deemed to be a 
personality disorder, and that he was discharged from service 
as a result.    

The veteran's wife also offered testimony at the September 
2001 hearing before the undersigned.  In addition to her 
comments that the veteran was normal prior to service, as 
stated in the earlier hearing, she elaborated on the 
veteran's condition subsequent to service.  When asked if the 
veteran displayed feelings of resistance, or was 
argumentative following service, she answered in the 
affirmative.  She also stated that the veteran had some 
complaints about being misunderstood and unappreciated by 
others.

The evidence described above can be characterized as "new," 
in that it was not cumulative or redundant of evidence before 
the RO at the time of their August 1982 decision.  See 
38 C.F.R. § 3.156(a).  The evidence submitted since that time 
contains novel information pertaining to the veteran's 
present symptomatology and diagnoses, and also offers more 
detail concerning the veteran's history during service, as 
gleaned from the two hearing transcripts.  However, the Board 
finds that none of the newly submitted evidence bears 
directly and substantially upon the specific matter under 
consideration, namely, whether there is any nexus between the 
veteran's present psychiatric disorders and his active 
service, or whether such disorders became manifest within one 
year following service.  Therefore, the newly submitted 
evidence is not "material," and does not suffice to reopen 
a claim of service connection.  Id.  Accordingly, the 
veteran's request to reopen his claim of entitlement to 
service connection for a psychiatric disorder must fail.  


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, the appeal is denied.
		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

